Appeal by the plaintiff from so much of a judgment of the Supreme Court, Westchester County, entered August 22, 1986, as found that the "Fire Commissioner is empowered under the law to direct the installation of sprinklers in buildings of public assembly, subject to right of administrative appeal and review under CPLR 78, and subject to the requirement of a fair and even and equal administration of such powers under the circumstance”.
Ordered that the judgment is affirmed insofar as appealed from, with costs, for reasons stated by Judicial Hearing Officer Hopkins at the Supreme Court, Westchester County. Mollen, P. J., Rubin, Kooper and Sullivan, JJ., concur.